DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase “wherein the at least one outer cover is wrapped in a second direction opposite to a direction of a cover layer on which the outer cover is directly wrapped” is unclear.  If the “at least one outer cover” is two in number, then the outer cover layer would be wrapped upon the other outer cover layer, but both of these outer cover layers would have been assigned a “second” wrap direction.  As such, they cannot be opposite.
In regards to Claim 6, the phrase “wherein said core comprises two 40 or higher gauge copper wire strands” is unclear.  Are these in addition to the at least two copper wire strands of Claim 3?  Examiner cannot find support for this configuration.  If not, then why not refer to these as Applicant has previously in Claims 4 and 5 when the phrase “wherein the at least two copper strands are…” was used.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 14, and 15 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bettcher (4470251) in view of Togashi et al (4793130) and Staberg et al (20140349034).
Bettcher teaches a conductive composite yarn (Figure 1) comprising:
a) a core formed of at least two strands (Details 16, 18) of an electrically conductive metal of 40 or higher gauge (Column 1, lines 46-51), 
b) at least one inner cover (Detail 12) wrapped around the core in a first direction at a rate sufficient to provide substantially complete coverage of the core by the inner cover (Figure 1 shows Detail 12 covers the core), wherein the inner cover is a natural or synthetic yarn (Column 1 lines 65-66; aramid);
c) at least one outer cover (Detail 14) wrapped around the at least one inner cover, wherein the outer cover is wrapped in a second direction opposite to a direction of a cover layer on which the outer cover is directly wrapped (Figure 1 shows opposite direction), at a rate sufficient to provide substantially complete cover of the cover layer on which the outer cover is directly wrapped (Figure 1 shows Detail 14 covers the inner cover).
While Bettcher essentially teaches the invention as detailed, it fails to specifically teach the at least two strands of electrically conductive metal are configured such that one strand is wrapped around the other strand at a wrap rate of from 1 to 50 turns per inch. Togashi, however, teaches it is well known that elements in the core of a conductive composite yarn can either be doubled or twisted about one another (Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wrapped the at least two strands about one another in the core of Bettcher ,as taught by Togashi, so as to make the core more stable (Togashi; Column 2, lines 60-65).  In regards to the wrap rate being from 1 to 50 turns per inch, while Togashi does not specifically state this for the core, it does teach this rate for the wraps (Example), and the drawings illustrate both the core and wrap as having matching wrap angles.  As such, it would have been obvious to the ordinarily skilled artisan to have wrapped the core at a rate of 1 to 50 turns per inch.  It should be noted, Applicant provides no criticality of unexpected results arising from such a wrap rate.  As such, it is considered obvious.
While Bettcher essentially teaches the invention as detailed, it fails to specifically teach at least one bonding agent applied onto the at least one outer cover, and optionally, a lubricant.  Staberg, however, teaches that such elements are well known in the yarn art (Paragraph 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bonding agent and lubricant, as taught by Staberg, so as to improve the yarn while allowing for processability.  The ordinarily skilled artisan would have appreciated the benefits and known to provide the elements as detailed.
In regards to Claim 3, Bettcher teaches electrically conductive metal is copper (Column 4, lines 15-19).
In regards to Claims 4 and 5, the dimensions as taught by Bettcher (Column 1, lines 46-51) would also include 42 and 44 gauge.
In regards to Claim 9, Bettcher teaches the outer cover is formed of at least one strand of a yarn selected from the group consisting of nylon and polyester yarns (Column 1, lines 62-64).
In regards to Claim 11,  the conductive composite yarn of Bettcher is capable of use as a conductive composite sewing thread.
In regards to Claim 14, Applicant provides no criticality or unexpected results arising from the type of lubricant used.  Paragraph 77 of Staberg as discussed above, teaches wax or silicone.  The ordinarily skilled artisan would be more than capable of determining which lubricant to use given the desired end properties in the yarn, including a combination of the two as taught by Staberg.
In regards to Claim 15, this is considered intend use.  The conductive composite yarn of Bettcher is capable of being connected to a ground during use.
Claim 10 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bettcher in view of Togashi and Staberg as applied to claim 1 above, and further in view of Fisher et al (20140090349).
While the combination of Bettcher in view of Togashi and Staberg essentially teaches the invention as detailed, including the use of other elements in the core (Bettcher, Detail 20, aramid) it fails to specifically teach providing fiberglass.  Fisher, however, teaches that it is well known in the composite yarn art to substitute materials such as steel or fiberglass for aramid (Paragraph 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized fiberglass in place of aramid, since both provide similar function but at different price points.  The dimensions of fiberglass would be 100 to 300 denier, in line with Fisher.
Claims 16-20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bettcher in view of Togashi and Staberg as applied to claim 1 above, and further in view of Kang et al (8505474).
While the combination of Bettcher in view of Togashi and Staberg essentially teaches the invention as detailed, it fails to teach the myriad uses for yarns.  Kang, however, teaches that it is well known in the conductive composite yarn art use similar yarns to embroider a knit or woven fabric to form a segment, pattern or grid, connected to sensors, for use in a garment (Abstract; Figures; Column 5 lines 25-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the yarn as taught, so as to provide the yarn in a manner which recognizes its properties and benefits.  The ordinarily skilled artisan would appreciate the benefits of a yarn as detailed above, and known to use it as taught by Kang without undue experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-11, 15, 16, and 18-21 of copending Application No. 16/784337 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach conductive composite yarn.  With regards to the limitation in Claim 1 of the inner cover being natural or synthetic, the cover yarn would obviously be either natural or synthetic, as these two limitations cover the vast majority of materials used in yarns.  The ordinarily skilled artisan would have known this and known to use natural of synthetic fibers.  The limitations in the claims are aligned as follows:
Claim 1 aligns with Claims 1 and 2 of the ‘337 application
	Claim 2 aligns with Claim 8 of the ‘337 application
Claim 3 aligns with Claim 9 of the ‘337 application
Claim 4 aligns with Claim 10 of the ‘337 application
Claim 5 aligns with Claim 11 of the ‘337 application
Claim 6 aligns with Claims 8 and 9 of the ‘337 application
Claim 7 aligns with Claim 5 of the ‘337 application
Claim 9 aligns with Claim 15 of the ‘337 application
Claim 10 aligns with Claim 16 of the ‘337 application
Claim 11 aligns with Claim 2 of the ‘337 application
Claim 12 aligns with Claim 18 of the ‘337 application
Claim 13 aligns with Claim 19 of the ‘337 application
Claim 14 aligns with Claim 20 of the ‘337 application
Claim 15 aligns with Claim 21 of the ‘337 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the 112(b)  rejections have been obviated by the present amendments.  Examiner respectfully disagrees as detailed above.
	Applicant argues that the wrap rate of from 1 to 50 turns per inch results in reduced or eliminated crosstalk.  Examiner respectfully disagrees as he cannot find where the TPI is solely equated to reduced or eliminated crosstalk.  There are examples which have very specific TPI ranges much smaller than 1 to 50, in combination with all the other details claimed, which are shown to provide assorted crosstalk results.  But Examiner cannot find where the TPI by itself, specifically in the range covering 1 to 50, is what provides this result.
Applicant argues that Bettcher is only looking for cut resistance and not concerned with data/signal transmission.  Examiner agrees, insomuch as Bettcher does not have to be concerned with data/signal transmission.  There are no claim limitations which require this, and the prior art of record can have different motivations for having the same structure.
Applicant argues “[w]hile Togashi may suggest that wrapping core components of a yarn around one another is known, there is nothing within Togashi nor Bettcher to suggest that by doing so with the at least two metal strands in the core of the present claimed invention, the resulting yarn would be capable of signal/data transmission with reduced or eliminated crosstalk”.  Again, neither Togashi nor Bettcher has to teach this consideration.  As previously detailed, Togashi teaches the motivation of making the core more stable.  While this may not be Applicant’s reason for providing the strands as twisted about one another, it is proper motivation nonetheless.
In regards to the double patenting rejection, Applicant argues that since the present case was filed prior to the ‘337 application, the nonstatutory double patenting rejection should be withdrawn and made in the ‘337 application if appropriate.  Applicant then shares their belief that making the rejection in the ‘337 application would actually be inappropriate.  For precisely this reason, Examiner will maintain the rejection.  The rejection states:  “The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees”.  Applicant’s arguments address the unjustified or improper timewise extension concerns, but ignore the prevent possible harassment by multiple assignees concerns.  If no nonstatutory double patenting is made in this application, and both applications are eventually allowed, there will be two granted patents that cover the same subject matter of the instant application.  That would allow for possible harassment by multiple assignees.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732